August 3, 1988



Mr. Oliver Lewis, Jr.         Opinion No.    JM-938
Bexar County Auditor
224 Dwyer                     Re: Conflict between portions
San Antonio, Texas 78204      of the Government    Code re-
                              garding salary supplementation
                              of district   judges in Bexar
                              County   (RQ-1401)

Dear Mr. Lewis:

     you ask us to resolve an apparent conflict between   two
provisions  of section 32.015 of the Government         Code.
Section 32.015 provides:

           (a) The Commissioners    Court of     Bexar
        County shall budget for and pay the judges of
        the district courts having jurisdiction     in
        that county an annual sal.ary of $12,000   for
        services   rendered   and   for    performing
        administrative services.

            (b) The salary shall be paid in equal
        monthly installments from the county general
        fund or officers' salary fund.

           (c) The salary is in        addition   to   the
        salary paid by the state.

           (d) The combined yearly salary from the
        county and the state received by each judge
        of the district courts of Bexar County may
        not exceed an amount equal to $1,000 less
        than the combined yearly salary from the
        state and county received by each justice  of
        the court of appeals in the court of appeals
        district in which Bexar County is located.

YOU suggest that subsection (a) conflicts with subsection
(a). Subsection (a) provides that Bexar County shall pay
district judges an annual salary of $12,000. YOU interpret
subsection (d) as allowing Bexar County to pay district
judges any amount as long as the amount is at least $1,000
less than the combined annual salary received by justices of
the court of appeals for the Fourth Court of Appeals.    See



                             P. 4717
Mr.   Oliver Lewis, Jr. - Page 2   (JM-938)




Gov't Code 5 22.201(e) (Bexar County within Fourth Court of
Appeals  District).   'You argue that subsection    Cd) was
enacted later in time     than subsection  (a) and that it
therefore prevails.  We disagree both with your interpreta-
tion of subsection     (d) and with your suggestion     that
subsection (d) was enacted later than subsection (a).

     The substance of subsection (a) was enacted at the same
time as the substance of subsection (d) and was originally
codified as article 6819a-19c, V.T.C.S. Acts     1973, 63rd
Leg., ch. 205,   at 476.    The original   language was as
follows:

            Section 1. The judges of the district
         courts of Bexar County shall receive,       in
         addition to the salary paid by the State to
         them and to other District Judges    of this
         State, the sum of $12,000 annually abiect   to
         the nrovisions of Section  2 of this Act, to
         be paid in equal monthly installments out of
         the General Fund or Officers Salary Fund of
         the county, for all services rendered to the
         county and for performing      administrative
         services. The Commissioners Court shall make
         proper budget provisions    for the payment
         thereof . . . .

            Section 2. The combined yearly      salary
         rate from state and county sources of the
         judges of the district courts of Bexar County
         may not exceed an amount which is $1,000 less
         than the combined yearly salary rate from
         state and county sources received by the
         judges of the Court of Civil Appeals in whose
         district Bexar County is located.   (Emphasis
         added.)

Because the requirement that Bexar County pay $12,000 to
district judges was made subject to the requirement that a
district judge's total salary be at least $1,000 less than
the salaries of the justices of the Fourth Court of Appeals,
it follows that the Sl2,OOO' supplement   would have to be
reduced if it caused the district judges' salaries to exceed
that cap.

     In 1985 the legislature  adopted the Judicial Title of
the Government Code, which was a nonsubstantive  recodifica-
tion of a number of statutes affecting the judiciary.   Acts
1985, 69th Leg., ch. 480,  5 1, at 1720. Article  6819a-19c,
V.T.C.S., was recodified as section 32.015 of the Government
Code. Although the precise language was changed, the recod-
ification was nonsubstantive.    Id. § 27 (providing that



                              P. 4718
Mr. Oliver Lewis, Jr. - Page 3   (JM-938)




Judicial Title of Government Code is       not intended to       make
substantive changes in the law).

     In 1987 the legislature     amended     subsection        Cd)   of
section 32.015 as follows:

           Section 32.015(d), Government        Code,     is
        amended to read as follows:

           (d) The combined yearly salary from the
        county and the state received by each judge
        of the district courts of Bexar County may
        not exceed an amount equal to $1,000 less
        than the combined yearly salary from the
        state and county received by each justice   of
        the court of appeals 'in the court of aooeals
        [supreme-jadieia%]  district in which Bexar
        County is located.

Acts 1987, 70th Leg., ch. 148, 5 1.46, at 539. It is this
change that is the basis for your suggestion that subsection
(d) is a later enactment than subsection (a).      The only
change made by the 1987 amendment, however, was to substi-
tute the phrase "court of appeals" for the phrase   "supreme
judicial." That was done in order to conform the Government
Code to changes made by the adoption of the constitutional
amendments proposed by Senate Joint Resolution No. 14, Acts
of the 69th Legislature, Regular Session, 1985. Acts 1987,
70th Leg., ch. 148, § 1.01, at 535. That conforming   amend-
ment makes no substantive change in subsection (d) and does
not affect the meaning of section 32.015.

     In summary, subsection (d) does not permit Bexar County
to pay district   judges more than 812,000.     Rather,  the
language of the original enactment makes clear that sub-
section (d) could, under a future appropriations act,1 be



     1. Under the current appropriations act there would be
no need to reduce the $12,000 supplement.   The annual salary
to be paid by the state to the associate     justices of the
Fourth Court of Appeals by the state is $70,916. General
Appropriations Act, Acts 1987, 70th Leg., 2d C.S., ch. 78,
5 IV-4 (chief justice to receive $71,379). The annual salary
to be paid to district court judges by the state is $56,135.
Id. 5 IV-25. Section 32.015 of the Government Code provides
that the Bexar County supplement for district judges shall
be $12,000. The total state and county salary for district
court judges in Bexar County, therefore, would be $68,135.
                                         (Footnote Continued)




                             P. 4719
Mr. Oliver Lewis, Jr. - Page 4     (JM-938)




the basis for reducinq       the Bexar     County   supplement   for
district judges.

                       SUMMARY

           Bexar County has no authority     to pay
        district judges a salary supplement of more
        than $12,000 a year.




                                         JIM     MATTOX
                                         Attorney General of Texas

MARY KELLER
First Assistant Attorney General

LOU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




(Footnote Continued)
Even if the justices of the Fourth Court of Appeals received
no county supplement,   the salary of the district      court
judges would be $2,781 less than the salary of the justices
for the Fourth Court of Appeals.    &g Gov't Code § 31.001
(authorizing counties to supplement salaries of justices   of
courts of appeals).  See senerally Attorney General Opinion
H-123 (1973). Therefore, compliance with subsection (a) of
section 32.015 would not prevent Bexar County      from also
complying with subsection (d).



                               P. 4720